DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–9 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 October 2021 was filed after the mailing date of the first Office Action on the merits on 28 September 2021.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
215 follows the phrase "the mechanical attachment mechanism may" at line 9 of amended paragraph [0056]. Reference character 215 is used to designate a mechanical attachment mechanism. Reference character 215 should directly follow the term "the mechanical attachment mechanism" at line 9 of paragraph [0056].
Appropriate correction is required.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the terms "apparatus for connecting a removable power unit" of claim 1, "power circuit" of claim 1, and "connector port" of claim 2. The claimed "apparatus for connecting a removable power unit" is referred to, in the specification, as a "connection portion." The claimed "power circuit" is referred to, in the specification, as a "power input/output module." The claimed "connector port" is referred to, in the specification, as an "output port."

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 1–9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 102
Claim(s) 1–8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong (US 2011/0129700 A1).
Regarding claim 1, Hong discloses an apparatus (130, 230, 330, or 430) for connecting a removable power unit (100, 200, 300, or 400), the removable power unit (100, 200, 300, or 400) 
one or more electrical contacts (133a, 233a, 333a, or 433a) configured to conductively couple with corresponding terminals of the electric device (see portable electrical device, [0054], [0062], [0070], or [0081]);
an electrical connector (131, 231, 331, or 431) configured to conductively couple the one or more electrical contacts (133a, 233a, 333a, or 433a) with the electrochemical cell (10) and the power circuit (110) of the removable power unit (100, 200, 300, or 400; [0050], [0058], [0066], or [0077]), and
wherein the electrical connector (131, 231, 331, or 431) is configured to provide a path for current flow from the removable power unit (100, 200, 300, 400) to the corresponding terminals of the electric device (see portable electrical device, [0054], [0062], [0070], or [0081]); and
a body (132, 232, 332, or 432) comprising a housing (132, 232, 332, or 432) configured to house the one or more electrical contacts (133a, 233a, 333a, or 433a) and the electrical connector (131, 231, 331, or 431; [0053], [0061], [0069], or [0080]),
wherein the body (132, 232, 332, or 432) at least partially surrounds the electrical connector (131, 231, 331, or 431) and the one or more electrical contacts (133a, 233a, 333a, or 433a; [0053], [0061], [0069], or [0080]), and
wherein the body (132, 232, 332, or 432) further comprises an attachment feature (133, 233, 333, or 433) configured to removably physical secure the body (132, 232, 332, or 432) to the electric device such that the one or more electrical contacts (133a, 233a, 333a, or 433a) make electrical contact with the corresponding terminals of the electric device (see portable electrical device, [0054], [0056], [0062], [0064], [0070], or [0081]).
Regarding claim 2, Hong discloses all claim limitations set forth above and further discloses an apparatus:
wherein the housing (232 or 332) comprises an alignment feature (232d, 232e, or 332e) configured to align with a corresponding alignment feature (221d, 221e, or 321e) of the casing (220 or 320) of the removable power unit (200 or 300) when the electrical connector (231 or 331) is aligned with a connector port (221c or 321c) of the removable power unit (200 or 300; [0061] or [0069]).
Regarding claim 3, Hong discloses all claim limitations set forth above and further discloses an apparatus:
wherein the alignment feature (221d 221e, 232d, 232e, 321e, or 332e) of the housing (132, 232, 332, or 432) extends along a length of the housing (232 or 332) equivalent to a length of the electrical connector (231 or 331) configured to be received in the connector port (221c or 321c; [0061] or [0069]).
Regarding claim 4
wherein the alignment feature (221d 221e, 232d, 232e, 321e, or 332e) of the housing (132, 232, 332, or 432) comprises a raised portion, a groove, a keying feature, or a visual marking (FIGS. 3–6, [0061] or [0069]).
Regarding claim 5, Hong discloses all claim limitations set forth above and further discloses an apparatus:
wherein the alignment features (221d 221e, 232d, 232e, 321e, or 332e) comprises a shape of the body (232 or 332) and a shape of the casing (220 or 320) of the removable power unit (200 or 300, [0061] or [0069]),
wherein the shape of the body (232 or 332) matches the shape of the casing (220 or 320) such that when the shape of the body (232 or 332) aligns with the shape of the casing (220 or 320), the electrical connector (231 or 331) is aligned with the connector port (221c or 321c) of the removable power unit (200 or 300, [0061] or [0069]).
Regarding claim 6, Hong discloses all claim limitations set forth above and further discloses an apparatus:
wherein the body (232) is configured to receive a portion (221e) of the removable power unit (200) as the electrical connector (231) is received into the connector port (221c, [0061]).
Regarding claim 7, Hong discloses all claim limitations set forth above and further discloses an apparatus:
wherein the electrochemical cell (10) comprises one or more standard form factor batteries (FIGS. 1, 3, 5, or 7, [0045]).
claim 8, Hong discloses all claim limitations set forth above and further discloses an apparatus:
wherein the removable power unit (300) further comprises an attachment feature (321f) connected to the casing (320, [0066]),
wherein the attachment feature (321f) is configured to releasably engage a corresponding feature on the electrical device (see portable electrical device, [0066]).

Claim Rejections - 35 USC § 103
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2011/0129700 A1) as applied to claim(s) 7 above, and further in view of Humphreys et al. (US 2001/0001766 A1, hereinafter Humphreys).
Regarding claim 9, Hong discloses all claim limitations set forth above, but does not explicitly disclose an apparatus:
wherein the removable power unit further comprises a unique computer readable identifier.
Humphreys discloses a rechargeable power unit (12, [0025]) comprising a unique computer readable identifier (40, [0028]) to prevent an improper rechargeable power unit from being connected to an electrical device (see improper battery type, [0036]). Hong and Humphreys are analogous art because they are directed to rechargeable power units. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the rechargeable power unit of Hong with the unique computer readable .

Response to Arguments
Applicant's arguments filed 16 November 2021 have been fully considered but they are not persuasive.
Applicants argue clear support and antecedent basis exists in the specification and that the claim is not required to have in haec verba support (P6/¶2). While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103. The terms "apparatus for connecting a removable power unit" of claim 1, "power circuit" of claim 1, and "connector port" of claim 2 do not find antecedent basis in the specification. Therefore, the specification do not provide antecedent basis for all the claim terms.
Applicants argue the Office Action identifies the first coupling terminal (233) as the "attachment feature" (P7/¶1). The first coupling terminals 133, 233, 333, and 433 are each individually identified as the "attachment feature." See page 8, line 2 of the Office Action. Therefore, the Office Action identifies the first coupling terminals 133, 233, 333, and 433 are each individually identified as the "attachment feature."
Applicants argue 233 is only a support for the conductive tab (233a) that are electrical traces and are intended to make electrical contact with a portable device (P7/¶1). Hong discloses 
Applicants argue there is no disclosure in Hong that the coupling 233 can removably physically secure the body (232) to any electric device (P7/¶2). Hong discloses the first coupling terminals 133, 233, 333, and 344 firmly physically couple to the electrical device (e.g., [0056], [0064]). Hong further discloses the first coupling terminals 133, 233, 333, and 344 also are removable from the electric device (e.g., [0025], [0056], [0064], [0066], [0073]). Therefore, Hong discloses the coupling 233 can be removably physically secure the body (232) to an electric device.
Applicants argue claims 2–8 are dependent from claim 1 and are not anticipated by Hong for the same reasons described above (P8/¶2). Hong anticipates claim 1 as detailed above.
Applicants argue Humphreys does not remedy the defects of Hong (P8/¶3). Hong is not defective as detailed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Grossman (US 2009/0129069 A1) discloses an apparatus (1508) for connecting a removable power unit (1506) to an electric device (1504, [0128]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725